MORTON, Circuit Judge
(dissenting).
I regret that I am unable to agree; and as the jurisdictional question is of considerable importance I wil) state my views.
If the case is to be decided upon the principles of law which govern when similar questions arise between the jurisdiction of the United States and of the several states, the opinion of my brother BINGHAM, is, I believe, clearly correct. But I do not think that those principles apply here. No question of territorial jurisdiction between different sovereignties is involved. There is but one sovereignty in Puerto Rico; that of the United States. For the purpose of self-government in local affairs, the United States has set up by statute a local government; the people of Puerto Rico. But the insular government is in no sense an independent state; it is the creature of Congress and can be abrogated or changed at the *438pleasure of Congress. Laws made by it derive their sanction from the authority of the United States.
This being so, the question before us is merely whether the United States, acting through Congress and its duly authorized officials, intended that laws passed by the Puerto Rico Legislature should be in force in the quarters assigned by officials of the United States with the tacit approval of Congress for the exclusive use of the Puerto Rico courts. The plain common sense of the matter overwhelmingly demands an affirmative answer; and on questions of this character strong practical reasons carry weight.
When this country took over Puerto Rico from Spain, it found the Spanish courts sitting in the building known as the Santo Domingo Barracks, in the same quarters where the assault in question occurred. Our first civil courts in Puerto Rico, established by military order, were put into the rooms which had been occupied by the Spanish courts which preceded them. They there enforced local law. The Foraker Act which established the first civil government in Puerto Rico under the United States made special provision for the appointment of a Supreme Court of Puerto Rico, but no provision for quarters for it. Plainly, the understanding Was that the court would sit where the corresponding court established by military order had sat. This understanding was.carried out and the Supreme Court established under the Foraker Act was housed in the old building. The Organic Act of March 2, 1917 (39 Stat. 951) continued the Supreme Court established by the Foraker Act. Again no provision was made for quarters for this important tribunal. The reason for this omission must have been, it seems to me, that it was assumed that the court would continue to sit where its predecessors had always sat since the beginning of United States rule in the Island.: That United States officials in charge of the San-to Domingo Barracks so understood the matter is shown by the fact that the Supreme Court .established under the Act of 1917 was given the same quarters as its predecessor. It still occupies them. Congress has never made any provision for housing the Supreme Court of Puerto Rico created by its .own statutes. The inference is irresistible, I think, that Congress knew and approved, the arrangements made for that purpose, and intended them to be continued.
This approval implied, almost necessarily as it seems to me, that the Puerto Rico laws, which those courts enforced and on which they relied for the protection of their officials and their property, should be in force in the quarters assigned to them. Whether the legal title to the building is in the United States or in the people of Puerto Rico is not of much importance on this point. It is a question of congressional, or perhaps of governmental, intention. There is but one government in Puerto Rico; that of the United States. To suppose that this government set up a local Legislature and local courts to enforce local laws, and then put those courts into a place where the local laws did not run, so that an assassin, who should kill the Chief Justice of Puerto Rico while holding court in the Santo Domingo Barracks, or a thief who should steal court-funds or papers there, could not be punished under Puerto Rico law, is to attribute to the United States an impossible degree of absurdity.
In Rivera v. Lawton (C. C. A.) 35 F.(2d) 823, 824, where.the contention was made that the Supreme Court of Puerto Rico was sitting in a place (the Santo Domingo Barracks) where it had no jurisdiction, like a New York court sitting in Massachusetts, and that its judgments were therefore void, this court said in its opinion: “That from the beginning of our occupation Congress has, at least by necessary implication, approved of the use of the Santo Domingo Barracks by the Porto Rican courts. The contention that for 30 years all the proceedings of the Supreme Court and the two District Courts of San Juan are void seems to us too far-fetched and revolutionary to be dignified by prolonged discussion.” Anderson, J., 35 F.(2d) page 824. The Iglesias Case, supra, decided nothing to the contrary. The crime there in question was committed in a public part of the building, which was in the actual possession and control of the United States military authorities, not in the court quarters; and the crime had nothing to do with the Puerto Rico courts. While the facts in Re Neagle,. 135 U. S. 1, 10 S. Ct. 658, 34 L. Ed. 55, were qiiite different from those in the case at bar, the legal assumptions on which that decision rests apply, as the Supreme Court of Puerto Rico suggested, to the case before us. The Neagle Case strengthens the view that. Congress, in assenting to quarters for the Puerto Rico courts being'established in theSanto Domingo Barracks, understood that. *439the Puerto Rico law would be in force in such quarters, at least to whatever extent might be necessary to protect the officials and the property of those courts.
In the taking over of an old Spanish possession by the United States and the necessary rearrangement of the government of it, not a simple undertaking, it was almost inevitable that some minor points would be overlooked. If afterwards such points become critical they should be dealt with in a sensible and practical way in the light of historical facts. Leaving the Puerto Rico courts in the old Spanish courthouse, and then reserving that building to the United States, without explicit provisions that the Puerto Rico law should be in force in the courthouse part of it may have been a minor oversight of that character. If so, it should be dealt with on that footing. I think that the Puerto Rico courts had jurisdiction of this case.
There was no substantial controversy about the assault. The defendant presented himself to the attendant and asked to see the Chief Justice. He was shown into the office and without any provocation struck Judge del Toro in the face. The reason for the assault, as stated by the defendant, was that he disapproved Judge del Toro’s participation in a public celebration, which had been held the day before, of the bicentennial of Washington’s birthday. The defendant testified that he said to Judge del Toro, “Acts like the one celebrated last night, perpetrated in this Island and so ostensibly (ostentatiously ?) patronized by you, constitute an open challenge to our country; and I have accepted the challenge, the offense inflicted by you to the whole Island, and must return this offense to you as you are a traitor and a scoundrel.” The blow followed; and the defendant was arrested as he left the room. The defendant testified, in substance, that the purpose oí the assault was to provoke Judge del Toro into a duel.
The language of the Puerto Rico statute establishing the crime of aggravated assault on an officer appears to be similar to that of a Texas statute (Pen. Code Tex. 1925, art. 1147) under which it was held that “to constitute an aggravated assault on an officer, it must appear that the person assaulted was an officer in the discharge of-his duties, and that the assault was made as an interruption of his official duties.” Curlin v. State, 84 Tex. Cr. R. 602, 209 S. W. 666. Judge del Toro testified as above stated that he was in his office “to work on court matters”; that he was about to resume his work, after having finished luncheon there, when the assault occurred. I do not think it can be said that an assault under such circumstances, of insulting character, the avowed purpose of which was to provoke a duel, might not be found to be of aggravated character, not that such a finding, in which all three local courts agreed, should be set aside as clearly unwarranted by the evidence. Local views of conduct in such matters are entitled to much weight and should be accepted within limits not exceeded in the present case.
The other points argued for the defendant seem to me not well founded nor to require discussion. I think the judgment appealed from should be affirmed.